UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act File number: 811-21941 AMERISTOCK ETF TRUST (Exact name of registrant as specified in charter) 1320 HARBOR BAY PARKWAY, SUITE 145 ALAMEDA CA 94502 (Address of principal executive offices) (Zip code) Nicholas D. Gerber, 1320 Harbor Bay Parkway, Suite 145, Alameda, California 94502 (Name and Address of Agent for Service) Registrant's telephone number, including area code: (510) 522-3336 Date of fiscal year end: June 30 Date of reporting period: 7/1/06to 6/30/07 Item 1. Proxy Voting Record. The following Series of the Registrant did not hold any voting securities and accordingly did not vote any proxies during the reporting period: Ameristock/Ryan 1-Year Treasury ETF Ameristock/Ryan 2-Year Treasury ETF Ameristock/Ryan 5-Year Treasury ETF Ameristock/Ryan 10-Year Treasury ETF Ameristock/Ryan 20-Year Treasury ETF SIGNATURES Pursuant to the requirements of the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant) Ameristock ETF Trust By (Signature and Title)* /s/Nicholas D. Gerber Nicholas D. Gerber Date: August 10, 2007 * Print the name and title of each officer under his or her signature.
